DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.    Fixing member in claims 1, 2, 3, and 5-8;
b.    Movable member in claims 1, 2, 3, 5, 7-9, 17, and 19; 
c,    Elastic member in claims 1-3, 5, 7-8, 12, and 17; and
d.    First gas inlet mechanism in claims 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,

b.    Movable member element is interpreted as being element 204, 304, and 404 seen in Figures 2-4, and equivalents thereof; and
c.    First gas inlet mechanism element is interpreted as being element 202 seen in Figures 2A, and equivalents thereof.
d.    First gas inlet mechanism element is interpreted as being element 202 seen in Figures 2A, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The Examiner notes that the limitation second gas inlet mechanism and switch element are not being interpreted under 112(f) because they are clearly defined in claims 1 and 19.
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The semiconductor processing device of claim 1 was not found in or suggested by the art, specifically, a reaction chamber and a second gas inlet 
The semiconductor processing device of claim 2 was not found in or suggested by the art, specifically, the fixing member and the movable member are configured to block off the gas outlet in a normal state and are arranged opposite to each other in an axial direction of the gas outlet, the movable member is close to an inlet end of the gas outlet, the fixing member is close to an outlet end of the gas outlet, and the fixing member has a first channel including an outlet end in communication with the reaction chamber; and one end of the 
The semiconductor processing device of claim 7 was not found in or suggested by the art, specifically, the fixing member  and the movable member are configured to block off the gas outlet in a normal state and are arranged opposite to each other along an axial direction of the -5-Application No. 16 004,655 Attorney Docket No. 00191.0015.OQUS gas outlet, the movable member is close to an inlet end of the gas outlet, the fixing member is close to an outlet end of the gas outlet, the fixing member has a first channel, the movable member has a second channel, an outlet end of the first channel is in communication with the reaction chamber, and an inlet end of the first channel is in communication with an outlet end of the second channel; and one end of the movable member is exposed to an internal environment of the uniform-flow chamber, wherein: when the process gas is being delivered into the uniform-flow chamber through the gas inlet, the movable member is arranged to deform the spring under a pressure of the internal environment of the uniform-flow chamber and to move from the first position to the second position to enable an inlet end 
The Examiner notes that general structure of the valves in claims 1, 2 and 7 are well known in the pressure relief or safety valve art, see for example Choi et al, US Patent Application Publication 2013/0319484 A1, TW93219821U, TW95109439A, or TWM282145U. However, no teaching, suggestion, or motivation was found to place a pressure relief or safety valve in the gas outlet disposed between the reaction chamber and the uniform-flow chamber of a semiconductor processing device. 
 The semiconductor processing device as claimed in claim 19 was not found in or suggested by the art, specifically, a reaction chamber, a first gas inlet mechanism, and a second gas inlet mechanism that includes a gas inlet, a uniform-flow chamber, and a switch element, wherein: the first gas inlet mechanism is arranged to deliver a first process gas into the reaction chamber, and the second gas inlet mechanism is arranged to deliver a second process gas from the gas inlet into the reaction chamber through the uniform-flow chamber; the switch element that is disposed between the uniform-flow chamber and the reaction chamber and includes a movable member, wherein: in response to the second process gas being delivered into the uniform-flow chamber from the gas inlet, a gas pressure applied by the second process gas causes the movable member to move and turn the switch element on to communicate with the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Response to Arguments
  In view of the arguments directed to the limitation “at least one switch element”, the Examiner has reviewed the limitation and determined that claims 1 and 19 provide additional structure to the at least one switch element and as a result it is not proper to interpret the limitation under 112(f). The interpretation has been removed.
The Examiner notes that arguments directed to elements interpreted under 112(f), pointing to support in the specification is not proper. The support for the elements in the specification is required under 112(b) and is how the elements are defined. Thus pointing out Figures and text from the specification does not provide evidence that the elements should not be interpreted under 112(f). Such support shows that the elements should be interpreted under 112(f). The structure for the element must be in the claim. Examples of this are the switch element and the second gas inlet mechanism in claims 1 and 19. 
Applicant’s amendments have overcome all the 112 rejections.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jeffrie R Lund/Primary Examiner, Art Unit 1716